                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

KENDALL CARR,                                   )
                                                )
             Plaintiff,                         )
                                                )
       vs.                                      )     Case No. 1:18 CV 83 ACL
                                                )
ANDREW M. SAUL, 1                                )
Commissioner of Social Security                 )
Administration,                                 )
                                                )
             Defendant.                         )

                                        MEMORANDUM

       Plaintiff Kendall Carr brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial

review of the Social Security Administration Commissioner’s denial of his application for

Supplemental Security Income (“SSI”) under Title XVI of the Social Security Act.

       An Administrative Law Judge (“ALJ”) found that, despite Carr’s severe impairments, he

was not disabled as he had the residual functional capacity (“RFC”) to perform work existing in

significant numbers in the national economy.

       This matter is pending before the undersigned United States Magistrate Judge, with

consent of the parties, pursuant to 28 U.S.C. § 636(c). A summary of the entire record is

presented in the parties’ briefs and is repeated here only to the extent necessary.

       For the following reasons, the decision of the Commissioner will be reversed and

remanded to the Commissioner.



1
 After this case was filed, a new Commissioner of Social Security was confirmed. Pursuant to
Rule 25(d) of the Federal Rules of Civil Procedure, Andrew M. Saul is substituted for Deputy
Commissioner Nancy A. Berryhill as the defendant in this suit.
                                                                                   Page 1 of 17
                                     I. Procedural History

       Carr filed his application for benefits on October 27, 2014, claiming that he became

unable to work on January 1, 2010. (Tr. 172-80.) In his Disability Report, Carr alleged

disability due to developmental disorder, hypothyroidism, attention deficit hyperactivity disorder

(“ADHD”), pervasive developmental disorder, 2 autism spectrum disorder, asthma, mild

diabetes, impulse control disorder, failure to thrive, mild mental retardation, and abuse of child

not otherwise specified. (Tr. 202.) Carr was 20 years of age when he filed his application for

benefits. (Tr. 172.) His application was denied initially. (Tr. 71-74.) Carr’s claim was

denied by an ALJ on April 27, 2017. (Tr. 16-27.) On February 7, 2018, the Appeals Council

denied Carr’s claim for review. (Tr. 1-3.) Thus, the decision of the ALJ stands as the final

decision of the Commissioner. See 20 C.F.R. §§ 404.981, 416.1481.

       In this action, Carr argues that the ALJ “erred in assessing an RFC that was not supported

by substantial evidence.” (Doc. 15 at 8.)


II. The ALJ’s Determination

       The ALJ first found that Carr has not engaged in substantial gainful activity since

October 27, 2014, the application date. (Tr. 18.) In addition, the ALJ concluded that Carr had

the following severe impairments: autism spectrum disorder, intellectual disorder, and pervasive

developmental disorder. Id. The ALJ found that Carr did not have an impairment or

combination of impairments that met or medically equaled the severity of one of the listed



2
 Pervasive developmental disorders (“PDDs”) include delays in how a child typically develops,
problems with socializing and communicating, trouble when a routine changes, and repetitive
movements and behaviors. PDDs are now called autism spectrum disorder. See
https://www.webmd.com/brain/autism/development-disorder (last visited July 19, 2019).
                                                                                 Page 2 of 17
impairments. (Tr. 19.)

        As to Carr’s RFC, the ALJ stated:

                After careful consideration of the entire record, the undersigned
                finds that the claimant has the residual functional capacity to
                perform a full range of work at all exertional levels but with the
                following nonexertional limitations: is able to perform simple,
                routine tasks in a work environment free of fast paced productivity
                requirements involving simple work related decisions with few
                work place changes. The individual can occasionally interact
                appropriately with the general public and co-workers.

(Tr. 21.)

        The ALJ found that Carr had no past relevant work, but was capable of performing other

jobs existing in significant numbers in the national economy, such as laundry worker, machine

feeder, manufacturing helper, light cleaner or housekeeper, and light machine tender. (Tr. 26-

27.) The ALJ therefore concluded that Carr was not under a disability, as defined in the Social

Security Act, since October 27, 2014, the date the application was filed. (Tr. 27.)

        The ALJ’s final decision reads as follows:

                Based on the application for supplemental security income
                protectively filed on October 27, 2014, the claimant is not disabled
                under section 1614(a)(3)(A) of the Social Security Act.

Id.

                                         III. Applicable Law

III.A. Standard of Review

        The decision of the Commissioner must be affirmed if it is supported by substantial evidence on

the record as a whole. 42 U.S.C. § 405(g); Richardson v. Perales, 402 U.S. 389, 401 (1971); Estes v.

Barnhart, 275 F.3d 722, 724 (8th Cir. 2002). Substantial evidence is less than a preponderance of the

evidence, but enough that a reasonable person would find it adequate to support the conclusion. Johnson

v. Apfel, 240 F.3d 1145, 1147 (8th Cir. 2001). This “substantial evidence test,” however, is “more than a
                                                                                          Page 3 of 17
mere search of the record for evidence supporting the Commissioner’s findings.” Coleman v. Astrue,

498 F.3d 767, 770 (8th Cir. 2007) (internal quotation marks and citation omitted). “Substantial evidence

on the record as a whole . . . requires a more scrutinizing analysis.” Id. (internal quotation marks and

citations omitted).

        To determine whether the Commissioner’s decision is supported by substantial evidence on the

record as a whole, the Court must review the entire administrative record and consider:

        1.       The credibility findings made by the ALJ.

        2.       The plaintiff’s vocational factors.

        3.       The medical evidence from treating and consulting physicians.

        4.       The plaintiff’s subjective complaints relating to exertional and
                 non-exertional activities and impairments.

        5.       Any corroboration by third parties of the plaintiff’s
                 impairments.

        6.       The testimony of vocational experts when required which is
                 based upon a proper hypothetical question which sets forth the
                 claimant’s impairment.

Stewart v. Secretary of Health & Human Servs., 957 F.2d 581, 585-86 (8th Cir. 1992) (internal citations

omitted). The Court must also consider any evidence which fairly detracts from the Commissioner’s

decision. Coleman, 498 F.3d at 770; Warburton v. Apfel, 188 F.3d 1047, 1050 (8th Cir. 1999).

However, even though two inconsistent conclusions may be drawn from the evidence, the

Commissioner's findings may still be supported by substantial evidence on the record as a whole.

Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001) (citing Young v. Apfel, 221 F.3d 1065, 1068

(8th Cir. 2000)). “[I]f there is substantial evidence on the record as a whole, we must affirm the

administrative decision, even if the record could also have supported an opposite decision.” Weikert v.

Sullivan, 977 F.2d 1249, 1252 (8th Cir. 1992) (internal quotation marks and citation omitted); see also


                                                                                             Page 4 of 17
Jones ex rel. Morris v. Barnhart, 315 F.3d 974, 977 (8th Cir. 2003).

III.B. Determination of Disability

        A disability is defined as the inability to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which can be expected to result in death or

that has lasted or can be expected to last for a continuous period of not less than twelve months. 42

U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R. § 416.905. A claimant has a disability when the

claimant is “not only unable to do his previous work but cannot, considering his age, education and work

experience engage in any kind of substantial gainful work which exists … in significant numbers in the

region where such individual lives or in several regions of the country.” 42 U.S.C. § 1382c(a)(3)(B).

        To determine whether a claimant has a disability within the meaning of the Social Security Act,

the Commissioner follows a five-step sequential evaluation process outlined in the regulations. 20

C.F.R. § 416.920; see Kirby v. Astrue, 500 F.3d 705, 707 (8th Cir. 2007). First, the Commissioner will

consider a claimant’s work activity. If the claimant is engaged in substantial gainful activity, then the

claimant is not disabled. 20 C.F.R. § 416.920(a)(4)(i).

        Second, if the claimant is not engaged in substantial gainful activity, the Commissioner looks to

see “whether the claimant has a severe impairment that significantly limits the claimant’s physical or

mental ability to perform basic work activities.” Dixon v. Barnhart, 343 F.3d 602, 605 (8th Cir. 2003).

“An impairment is not severe if it amounts only to a slight abnormality that would not significantly limit

the claimant’s physical or mental ability to do basic work activities.” Kirby, 500 F.3d at 707; see 20

C.F.R. §§ 416.920(c), 416.921(a).

        The ability to do basic work activities is defined as “the abilities and aptitudes necessary to do

most jobs.” 20 C.F.R. § 416.921(b). These abilities and aptitudes include (1) physical functions such as

walking, standing, sitting, lifting, pushing, pulling, reaching, or handling; (2) capacities for seeing,

hearing, and speaking; (3) understanding, reaching out, and remembering simple instructions; (4) use of

judgment; (5) responding appropriately to supervision, co-workers, and usual work situations; and (6)
                                                                                                Page 5 of 17
dealing with changes in a routine work setting. Id. § 416.921(b)(1)-(6); see Bowen v. Yuckert, 482 U.S.

137, 141 (1987). “The sequential evaluation process may be terminated at step two only when the

claimant’s impairment or combination of impairments would have no more than a minimal impact on his

ability to work.” Page v. Astrue, 484 F.3d 1040, 1043 (8th Cir. 2007) (internal quotation marks omitted).

        Third, if the claimant has a severe impairment, then the Commissioner will consider the medical

severity of the impairment. If the impairment meets or equals one of the presumptively disabling

impairments listed in the regulations, then the claimant is considered disabled, regardless of age,

education, and work experience. 20 C.F.R. §§ 416.920(a)(4)(iii), 416.920(d); see Kelley v. Callahan,

133 F.3d 583, 588 (8th Cir. 1998).

        Fourth, if the claimant’s impairment is severe, but it does not meet or equal one of the

presumptively disabling impairments, then the Commissioner will assess the claimant’s RFC to determine

the claimant’s “ability to meet the physical, mental, sensory, and other requirements” of the claimant’s

past relevant work. 20 C.F.R. §§ 416.920(a)(4)(iv), 416.945(a)(4). “RFC is a medical question defined

wholly in terms of the claimant’s physical ability to perform exertional tasks or, in other words, what the

claimant can still do despite his or his physical or mental limitations.” Lewis v. Barnhart, 353 F.3d 642,

646 (8th Cir. 2003) (internal quotation marks omitted); see 20 C.F.R. § 416.945(a)(1). The claimant is

responsible for providing evidence the Commissioner will use to make a finding as to the claimant’s RFC,

but the Commissioner is responsible for developing the claimant’s “complete medical history, including

arranging for a consultative examination(s) if necessary, and making every reasonable effort to help [the

claimant] get medical reports from [the claimant’s] own medical sources.” 20 C.F.R. § 416.945(a)(3).

The Commissioner also will consider certain non-medical evidence and other evidence listed in the

regulations. See id. If a claimant retains the RFC to perform past relevant work, then the claimant is not

disabled. Id. § 416.920(a)(4)(iv).

        Fifth, if the claimant’s RFC as determined in Step Four will not allow the claimant to perform

past relevant work, then the burden shifts to the Commissioner to prove that there is other work that the

claimant can do, given the claimant’s RFC as determined at Step Four, and his age, education, and work

                                                                                             Page 6 of 17
experience. See Bladow v. Apfel, 205 F.3d 356, 358-59 n. 5 (8th Cir. 2000). The Commissioner must

prove not only that the claimant’s RFC will allow the claimant to make an adjustment to other work, but

also that the other work exists in significant numbers in the national economy. Eichelberger v. Barnhart,

390 F.3d 584, 591 (8th Cir. 2004); 20 C.F.R. § 416.920(a)(4)(v). If the claimant can make an adjustment

to other work that exists in significant numbers in the national economy, then the Commissioner will find

the claimant is not disabled. If the claimant cannot make an adjustment to other work, then the

Commissioner will find that the claimant is disabled. 20 C.F.R. § 416.920(a)(4)(v). At Step Five, even

though the burden of production shifts to the Commissioner, the burden of persuasion to prove disability

remains on the claimant. Stormo v. Barnhart, 377 F.3d 801, 806 (8th Cir. 2004).

        The evaluation process for mental impairments is set forth in 20 C.F.R. §§ 404.1520a, 416.920a.

The first step requires the Commissioner to “record the pertinent signs, symptoms, findings, functional

limitations, and effects of treatment” in the case record to assist in the determination of whether a mental

impairment exists. See 20 C.F.R. §§ 404.1520a(b)(1), 416.920a(b)(1). If it is determined that a mental

impairment exists, the Commissioner must indicate whether medical findings “especially relevant to the

ability to work are present or absent.” 20 C.F.R. §§ 404.1520a(b)(2), 416.920a(b)(2). The

Commissioner must then rate the degree of functional loss resulting from the impairments. See 20

C.F.R. §§ 404.1520a(b)(3), 416.920a(b)(3). Functional loss is rated on a scale that ranges from no

limitation to a level of severity which is incompatible with the ability to perform work-related activities.

See id. Next, the Commissioner must determine the severity of the impairment based on those ratings.

See 20 C.F.R. §§ 404.1520a(c), 416.920a(c). If the impairment is severe, the Commissioner must

determine if it meets or equals a listed mental disorder. See 20 C.F.R. §§ 404.1520a(c)(2),

416.920a(c)(2). This is completed by comparing the presence of medical findings and the rating of

functional loss against the paragraph A and B criteria of the Listing of the appropriate mental disorders.

See id. If there is a severe impairment, but the impairment does not meet or equal the listings, then the

Commissioner must prepare an RFC assessment. See 20 C.F.R. §§ 404.1520a(c)(3), 416.920a(c)(3).



                                                                                              Page 7 of 17
                                        IV. Discussion

       The ALJ found that Carr had the mental RFC to perform simple, routine tasks in a work

environment free of fast paced productivity requirements involving simple work related

decisions, with few workplace changes; and could occasionally interact appropriately with the

general public and co-workers. (Tr. 21.) The ALJ stated that this determination was supported

by the medical, testimonial, and opinion evidence. (Tr. 26.) She further explained as follows:

       The claimant has mild cognitive deficits such that he lives in a supervised
       environment and works through a sheltered workshop. However, the claimant
       currently works 22 hours per week, plays video games, and can socialize with
       others (Exhibit 4E). He completed high school and answered 24 out of 25
       questions correctly on the written portion of his driving exam. He does not have
       to be routinely redirected at work.

Id.

       RFC is what a claimant can do despite his limitations, and it must be determined on the

basis of all relevant evidence, including medical records, physician’s opinions, and the

claimant’s description of his limitations. Dunahoo v. Apfel, 241 F.3d 1033, 1039 (8th Cir.

2001). Although the ALJ bears the primary responsibility for assessing a claimant’s RFC based

on all relevant evidence, a claimant’s RFC is a medical question. See Lauer v. Apfel, 245 F.3d

700, 704 (8th Cir. 2001); Singh v. Apfel, 222 F.3d 448, 451 (8th Cir. 2000). Therefore, an ALJ

is required to consider at least some supporting evidence from a medical professional. See

Lauer, 245 F.3d at 704 (some medical evidence must support the determination of the claimant’s

RFC); Casey v. Astrue, 503 F.3d 687, 697 (8th Cir. 2007) (the RFC is ultimately a medical

question that must find at least some support in the medical evidence in the record). However,

“there is no requirement that an RFC finding be supported by a specific medical opinion.”

Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016).




                                                                                     Page 8 of 17
          Carr argues that the ALJ made multiple errors in assessing his mental 3 RFC and, as a

result, the RFC determination is not supported by substantial evidence.

          By way of background, Carr was adopted at the age of six, after being removed from his

biological mother, who had a history of substance abuse and bipolar disorder. (Tr. 263, 327.)

Carr resided outside the adoptive home in foster homes and therapeutic programs since the age

of 11, secondary to behavioral and emotional issues, including sexually inappropriate behavior

and cruelty against animals. Id. In May 2010, at the age of sixteen, Carr was residing at a

group home with four teenaged boys. Id. Prior to that, he resided in a residential treatment

facility for three-and-a-half to four years. Id. At a May 12, 2010 psychological evaluation, it

was noted that Carr demonstrated some “rather severe emotional and social deficits, much of

which appeared to be stemming from a form of pervasive developmental disorder, that impairs

his social functioning and related thinking and behaviors and attitudes.” (Tr. 266.) It was

found that Carr required an ongoing degree of structured and therapeutic intervention, and that

Carr be monitored for the possibility of schizophrenia-spectrum disorder or bipolar disorder. Id.

          The ALJ discussed this evidence and acknowledged that Carr “struggled as a child but

more recent evidence demonstrates that the claimant has fewer issues and has shown

improvement.” (Tr. 23.) As examples, the ALJ noted that Carr “is working and does not seek

consistent treatment,” and “would work more hours but is not offered more.” Id.

          Regarding the recent evidence of Carr’s functioning, the ALJ noted Carr’s hearing

testimony that he lives with two roommates through a program called Trendline Consulting.

(Tr. 21, 52.) Carr testified that there is support personnel in the home 24 hours a day. (Tr. 21,

53.) He stated that he “cannot handle isolation because of how he has evolved,” and that at one



3
    Carr does not dispute the ALJ’s findings regarding his physical impairments.
                                                                                     Page 9 of 17
time he had “become more independent from the 24-hour supervision but he could not handle the

isolation and ran away, collapsing in a field.” (Tr. 22, 64.) Carr reported that he is not able to

ride a bike alone but can go for a walk without supervision. (Tr. 22, 65.) He indicated that he

occasionally has trouble with his finances. (Tr. 22, 66.) Carr also reported poor relations while

living with roommates, including one physical altercation where the roommate tried to choke

him. (Tr. 51.) He stated that he gets along “pretty well” with his co-workers, but noted that

one of his co-workers blamed the claimant for making the co-worker send “hate-mail.” (Tr. 22,

68.) Carr testified that he was currently doing office cleaning and laundry work in a sheltered

workshop. (Tr. 22, 60.) He reported that he sometimes “stares into space and loses focus”

when working and his supervisors have to redirect him “every now and then, for example two

days a week, but not multiple times per day.” (Tr. 22, 66-67.) He testified that “sometimes he

can go six months without being told to get back on track.” (Tr. 22, 67.)

       Carr first argues that the ALJ erred in failing to consider the opinion of Carr’s supervisor

at the structured workshop, Aleshia Brucker. Ms. Brucker completed a questionnaire at the

request of Carr’s attorney on December 6, 2016. (Tr. 246.) Ms. Brucker stated that Carr

“requires a lot of supervision and redirection,” as he has difficulty staying focused. Id.

(emphasis in original). She stated that Carr is not able to stay on task without special

supervision. Id. Ms. Brucker indicated that Carr had difficulty socializing or relating with

others on the job. Id. He also requires “a great deal of explanations when something changes.”

Id. Ms. Brucker further explained that Carr was in a special employment program through the

Department of Mental Health, and expressed the opinion that Carr would not be able to sustain

employment “without the assistance of his support staff.” Id. The ALJ never mentioned Ms.

Brucker’s opinion.



                                                                                    Page 10 of 17
       Ms. Brucker, a non-medical source, provided information about Carr as his current

employer regarding his performance of his employment duties. The ALJ must not ignore

evidence that may detract from her findings of fact. Cline v. Sullivan, 939 F.2d 560, 564 (8th

Cir. 1991); Delrosa v. Sullivan, 922 F.2d 480, 484 (8th Cir. 1990); Fowler v. Bowen, 866 F.2d

249, 252 (8th Cir. 1989). Evidence from non-medical sources should be evaluated using factors

such as the nature and extent of the relationship with the plaintiff and whether the evidence is

consistent with other credible evidence in the record. See SSR 2006-3p. Ms. Brucker’s

statement was based on her close working relationship with Carr, and directly contradicted the

ALJ’s finding that Carr did not have to be routinely redirected at work. As such, the Court finds

that the ALJ erred in not considering this evidence.

       Carr also argues that the ALJ erred in evaluating the medical opinion evidence.

Specifically, he contends that the ALJ improperly discredited the opinion of treating psychiatrist

Dr. Liss, and relied instead on the opinion of a non-examining source.

       Dr. Jay L. Liss completed a Medical Source Statement-Mental on November 29, 2016, in

which he listed Carr’s diagnoses as autism spectrum disorder, severity level 1, with

accompanying intellectual impairment and without language impairment; and depression due to

medical condition with mixed features. (Tr. 395.) Dr. Liss expressed the opinion that Carr was

extremely limited in his ability to maintain attention and concentration for extended periods,

sustain an ordinary routine without special supervision, complete a normal workday and

workweek without interruption from psychologically-based symptoms and perform at a

consistent pace without an unreasonable number and length of rest periods, and set realistic goals

or make plans independently of others; markedly limited in his ability to perform activities

within a schedule and maintain regular attendance, work in coordination with or proximity to



                                                                                    Page 11 of 17
others without being distracted by them, accept instructions and respond appropriately to

criticism from supervisors, and travel in unfamiliar places or use public transportation; and

moderately limited in his ability to remember locations and work-like procedures, carry out

detailed instructions, maintain attention and concentration for extended periods, interact

appropriately with the general public, maintain socially appropriate behavior and adhere to basic

standards of neatness and cleanliness, and respond appropriately to changes in the work setting.

(Tr. 395-96.)

       The ALJ indicated that she was assigning “little weight” to Dr. Liss’ opinion, as the

evidence “does not support the more extreme limitations.” (Tr. 25.) She explained that,

although Dr. Liss found Carr will be off task 25 percent or more of the workday, Carr stated that

“while he sometimes needs to be directed to get back on track this does not happen on a regular

basis.” Id. The ALJ also cited the following medical evidence: in November of 2014, Carr

did not display any attention deficit, hyperactivity, or depression symptoms; in February of 2016,

most of his exam findings were normal, including thought process, thought content, judgment,

and orientation; and Carr reported that his medication was working well. (Tr. 25.)

        Carr argues that the ALJ failed to give good reasons for assigning little weight to Dr.

Liss’ opinions. “A treating physician’s opinion should be granted controlling weight if it is

well-supported by medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence in the record.” Nowling v. Colvin, 813 F.3d

1110, 1122 (8th Cir. 2016) (internal quotation and citations omitted). A treating physician’s

opinion, however, “does not automatically control or obviate the need to evaluate the record as a

whole.” Id. at 1122-23 (citation omitted). Rather, “an ALJ may discount or even disregard the

opinion of a treating physician where other medical assessments are supported by better or more



                                                                                    Page 12 of 17
thorough medical evidence or where a treating physician renders inconsistent opinions that

undermine the credibility of such opinions.” Id. (citation omitted). An ALJ need not give a

treating physician’s opinion controlling weight when the opinion is based on a claimant’s

subjective complaints that the ALJ does not find credible. Vance v. Berryhill, 860 F.3d 1114,

1120 (8th Cir. 2017) (citation omitted).

       The undersigned finds that the ALJ failed to provide sufficient reasons for assigning little

weight to Dr. Liss’ opinion. With regard to Carr’s testimony cited by the ALJ that he only

required redirection by his supervisors twice a week, the Eighth Circuit has recognized that “a

claimant’s true functional ability may be substantially less than the claimant asserts or wishes.”

Hutsell v. Massanari, 259 F.3d 707, 713 (8th Cir. 2001). In this case, as previously discussed,

Carr’s supervisor at the sheltered workshop indicated that Carr had a very difficult time staying

focused, and that she had to provide extensive supervision and redirection. (Tr. 246.) This

evidence is consistent with Dr. Liss’ opinion that Carr will be off task 25 percent or more of the

workday. Further, Carr reported in his Function Report that he needs “constant redirection” due

to his difficulty staying on task. (Tr. 215.)

       Dr. Liss’ opinions are also supported by his own treatment notes. Carr first presented to

Dr. Liss on August 4, 2015, at which time he reported that he had recently moved from New

Jersey and required a new psychiatrist. (Tr. 392.) Carr was living with adult caretakers. Id.

His caretaker reported Carr had a history of ADHD. Id. Dr. Liss noted that Carr was “unable

to focus at work,” and that it was affecting his performance. Id. Upon examination, Dr. Liss

found Carr was fixated on specific hobbies, was distractible, unable to complete multiple

instructions, lacked judgment, was unable to multitask, had poor social skills, and had no concept

of money. Id. He diagnosed Carr with pervasive developmental disorder. (Tr. 393.) At a



                                                                                    Page 13 of 17
February 16, 2016 follow-up appointment, Dr. Liss indicated that Carr had a mild cognitive

impairment and was symptomatic for pervasive developmental disorder. (Tr. 391.) The only

abnormality Dr. Liss noted on examination was a flat affect. Id. Carr was taking Risperdal, 4

which was “working well.” Id. On June 28, 2016, Dr. Liss indicated that Carr had had a

physical altercation with a roommate, and that Carr had a “personal care attendant all day.” (Tr.

390.) Carr was “managing his mood most of the time,” but had “impaired social skills.” Id.

Dr. Liss further noted that Carr had a restraining order against him for possible stalking. Id.

On examination, Carr’s affect was flat and his insight and judgment were impaired. Id. Dr.

Liss found that Carr needed counseling. Id.

       Of all Dr. Liss’ examination findings summarized above, the ALJ only mentioned that

Carr’s examination was mostly normal in February of 2016, and that Carr reported that his

medication was working well on this visit. (Tr. 25.) The ALJ did not discuss the extensive

symptoms noted by Dr. Liss on Carr’s subsequent examination in June 2016, including the

occurrence of a physical altercation with a roommate, the fact that Carr required a personal care

attendant all day, had impaired social skills, and had a restraining order against him for possible

stalking. The only other medical evidence cited by ALJ as inconsistent with Dr. Liss’ findings

is that Carr did not display any attention deficit, hyperactivity, or depression symptoms during a

November 2014 exam. These isolated findings do not detract from Dr. Liss’ otherwise

supported opinions.

       Dr. Liss’ opinions are consistent with his own treatment notes, as well as other evidence

of record. For example, in addition to the findings discussed above, Carr saw Dr. Chester




4
 Risperdal is an antipsychotic drug indicated for the treatment of disorders such as schizophrenia
and bipolar disorder. See WebMD, http://www.webmd.com/drugs (last visited July 19, 2019).
                                                                                     Page 14 of 17
Sigafoo in February 2012, at the age of seventeen. (Tr. 270-313.) Among Dr. Sigafoo’s many

findings was that Carr could not be moved to a less supervised setting, required a structured

setting to manage his behaviors and prevent a regression, his prognosis was poor, and his

“psychopathological conditions” pose a “significant obstacle to him being able to function in

society.” (Tr. 312-13.) He ultimately concluded that “treatment and supervised care will be

something that he will need to continuously be involved in.” (Tr. 313.)

       The ALJ indicated she was assigning “significant weight” to the opinion of Medical

Expert Ricardo Buitrago, Psy.D. (Tr. 24.) Dr. Buitrago provided an opinion after the hearing,

based on a review of the record. Dr. Buitrago found that Carr’s “mental health condition

appears to be non severe.” (Tr. 449.) He expressed the opinion that Carr had moderate

limitations in his ability to maintain concentration, persistence or pace; and mild limitations in

his activities of daily living and ability to maintain social functioning. (Tr. 444.) Dr. Buitrago

stated that Carr can perform work activity that requires understanding simple instructions,

engaging in simple tasks, maintaining concentration and attention for simple tasks, adapting and

responding to changes in the work setting, making simple work related decisions, working with

others, and completing a 6 to 8 hour work day and work week without any significant

psychologically-based interruptions due to symptoms. (Tr. 451.)

       Carr argues that Dr. Buitrago’s opinion is internally inconsistent, as he found both that

Carr’s impairments were non-severe and that they resulted in moderate limitations in his ability

to sustain concentration, persistence, or pace. (Tr. 444.) He also notes that, when asked to

provide evidence in support of his opinion, Dr. Buitrago cited Dr. Liss’ opinion containing

marked and extreme limitations in numerous areas of functioning. (Tr. 444.)

       Opinions from medical sources who have treated a claimant typically receive more



                                                                                     Page 15 of 17
weight than opinions from one-time examiners or non-examining sources. See 20 C.F.R. §§

404.1527; 416.927. However, the rule is not absolute; a treating physician’s opinion may be

disregarded in favor of other opinions if it does not find support in the record. See Prosch v.

Astrue, 201 F.3d 1010, 1012-13 (8th Cir. 2012); Casey v. Astrue, 503 F.3d 687, 692 (8th Cir.

2007).

         In this case, the ALJ did not provide good reasons to accord significant weight to the

non-examining expert Dr. Buitrago, and discrediting the opinion of treating psychiatrist Dr. Liss.

Though some records showed that Carr had no complaints or was doing well on medication, he

was in an environment with support personnel in the home 24 hours a day, and worked in a

structured workshop setting with constant supervision. See Hutsell, 259 F.3d at 712 (ALJ

“relied too heavily on indications in the medical record that [the claimant] was ‘doing well,’

because doing well for the purposes of a treatment program has no necessary relationship to a

claimant’s ability to work or to her work-related functional capacity”); see also Pate-Fires v.

Astrue, 564 F.3d 935, 943 (8th Cir. 2009) (treating physician’s notes that a mental disorder is in

remission with medication and management therapy did not indicate that the claimant was stable

enough to return to work).


                                                Conclusion


         In sum, the ALJ erred in weighing the medical opinion evidence, and in failing to

consider the findings of Carr’s sheltered workshop supervisor. As a result, the mental RFC

formulated by the ALJ was not supported by substantial evidence.

         For the reasons discussed above, the Commissioner’s decision is not based upon

substantial evidence on the record as a whole and the cause is therefore remanded to the

Commissioner for further consideration in accordance with this Memorandum and Order. Upon

                                                                                     Page 16 of 17
remand, the ALJ shall consider all the evidence of record, obtain additional evidence if

necessary, and formulate a mental RFC supported by substantial evidence.



                                             /s/ Abbie Crites-Leoni
                                             ABBIE CRITES-LEONI
                                             UNITED STATES MAGISTRATE JUDGE

Dated this 28th day of August, 2019.




                                                                                   Page 17 of 17
